Citation Nr: 1755328	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-36 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), depression, and adjustment reaction with mixed emotion.


REPRESENTATION

Appellant represented by:	Clement Amos, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, denied service connection for PTSD. 

In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In an April 2016 decision, the Board recharacterized the Veteran's claim of service connection for PTSD to that of an acquired psychiatric disorder, to include PTSD, depression, and adjustment reaction with mixed emotion.  

In April 2016 and May 2017, the Board remanded the case for further development of the record, including obtaining outstanding records and VA examinations and medical opinions.  

The Board notes that the Veteran initially appointed the Disable American Veterans as his representative.  See May 2014 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  Subsequent to the May 2017 remand and prior to returning to the Board on appeal, the Veteran appointed a private representative.  See September 2017 VA Form 21-22a (Appointment of Individual as Claimant's Representative).  The Board finds this request was timely and accepts the private representative as the Veteran's representative.  38 C.F.R. § 20.1304(a), (b) (2017).

In a September 2017 VA Form 21-526EZ (Application for Disability Compensation and Related Compensation Benefits), the Veteran filed claims of entitlement to service connection for coronary artery disease and renal dysfunction, to include as secondary to hypertension and diabetes mellitus, type II; hearing loss; tinnitus; and an acquired psychiatric disability. 

The Board notes that service connection for an acquired psychiatric disability is currently before the Board on appeal.  The RO appears to be processing the remaining claims, as it acknowledged these claims in a September 2017 letter to the Veteran; therefore, the claims of entitlement to service connection for coronary artery disease, renal dysfunction, hearing loss, and tinnitus remain pending before the RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for his acquired psychiatric disorder.  Specifically, he contends that while on board the USS Saratoga, a liberty boat capsized and he participated in rescuing survivors and pulling bodies from the water.  See March 2009 VA Form 21-0781 (Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD)).  

The Veteran was afforded a VA examination in July 2016.  However, the Board found the examiner's opinion inadequate, as it was based on an inaccurate premise.  The examiner noted that he was unable to verify the Veteran's stressor; however, per the claims file, the Veteran's in-service stressor had been confirmed.  See July 2009 rating decision.  The examination report was also unclear as to whether the examiner considered the Veteran's lay statements that he experienced psychiatric problems in service but was reluctant to seek treatment during active duty and that he sought treatment within about a year of separation from service.  In addition, the examiner did not opine as to whether the Veteran's depression had its onset in service or was otherwise related to service. 

The Veteran was afforded a VA examination in June 2017.  The examiner was unable to determine whether the Veteran met the DSM-5 criteria for PTSD or another mental disorder because the examiner found that the Veteran was not cooperative during the examination.  The Veteran was administered two tests and the results from both tests were indicative of feigning symptoms.  As the examiner could not differentiate between legitimate and feigned symptoms, the examiner could not say that the Veteran did not have PTSD.

In light of the Veteran's verified stressor, an additional attempt should be made to obtain an adequate VA examination and medical opinion that addresses the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  

However, the Board stresses that the duty to assist is not always a one-way street, or a blind alley, and that the Veteran must be prepared to cooperate with the VA's efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Therefore, the Board remands the case so a new VA examination and opinion can be provided.  As the record reflects that the Veteran continues to receive treatment at the VA, any outstanding VA treatment records from September 2017 should also be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA records dated since September 2017 and any private treatment records identified by the Veteran. 

2.  Schedule the Veteran for a VA examination to address the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.  

For each identified psychiatric disorder, to include (1) PTSD, (2) depression, and (3) adjustment reaction disorder with mixed emotions, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder had its onset during service, or is otherwise related to active service.  The Board notes that the Veteran's stressor has been verified.

The examiner is asked to comment on the Veteran's lay statements that he experienced psychiatric problems in service but was reluctant to seek treatment during active duty and that he sought treatment within about a year of separation from service.

If the examiner finds that the Veteran does not have a diagnosed psychiatric disorder, the examiner is asked to reconciliate the finding with the Veteran's treatment records indicating diagnoses of depression and adjustment reaction disorder with mixed emotions. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




